917 F.2d 1306
Unpublished DispositionNOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.James BREWER, Petitioner-Appellee,v.John T. SHETTLE, Superintendent, Indiana Department ofCorrections and Norman J. Hunt, Director,Diagnostic Center, Plainfield, Indiana,Respondents-Appellants.
No. 90-2530.
United States Court of Appeals, Seventh Circuit.
Argued Oct. 30, 1990.Decided Nov. 1, 1990.

Before COFFEY, EASTERBROOK and KANNE, Circuit Judges.

ORDER

1
We affirm the order of the district court directing that a writ of habeas corpus shall issue unless the State of Indiana conducts a new sentencing hearing for James Brewer within 90 days of the issuance of the mandate.  An opinion will follow in due course.